Citation Nr: 0100176	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation of service-connected 
mechanical low back pain syndrome, rated as 10 percent 
disabling from February 1, 1997.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel











INTRODUCTION

The veteran served on active military duty from January 1977 
to January 31, 1997.  

This appeal arises from a March 1997 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO granted service connection for mechanical low back 
pain syndrome and awarded a 10 percent evaluation.  

The Board finds that the medical evidence raises the issue of 
entitlement service connection for degenerative disc disease 
of the lumbosacral spine.  This issue is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's low back disorder is manifested primarily by 
low back pain with forward flexion to 80 degrees.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
mechanical low back pain syndrome have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 4.20, 
Diagnostic Codes 5299, 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background and Evidence

Initially, the Board of Veterans' Appeals (Board) notes that 
all relevant facts have been properly developed to the extent 
possible.  During the current appeal, the veteran has not 
referred to the existence of records of recent inpatient or 
outpatient treatment for his service-connected mechanical low 
back pain syndrome, which, if obtained, would support his 
claim for a higher rating for this disability.  In September 
2000, the veteran specifically stated that he has not seen a 
physician in over one year.  

Moreover, review of the claims folder indicates that, in part 
pursuant to two remands by the Board, VA examinations have 
been scheduled in conjunction with the veteran's rating claim 
but that the veteran has failed to report to the evaluations.  
In September 2000, the veteran explained that, due to 
illness, he was unable to travel and, thus, could not report 
for a VA examination.  The Board accepts the veteran's 
statement as sufficient good cause for his failure to report 
to these previously scheduled post-service examinations.  See 
38 C.F.R. § 3.655 (2000).  As such, the Board will proceed to 
adjudicate the veteran's rating claim on the basis of the 
evidence currently of record.  

Thus, as sufficient data exist to address the merits of the 
veteran's rating claim, the Board concludes that the 
Department of Veterans Affairs (VA) has adequately fulfilled 
its statutory duty to assist the veteran in the development 
of his claim.  No further assistance to the veteran is 
required to comply with the duty to assist.  See, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See also, Murphy v. Derwinski, 1 Vet. App. 78 
(1990) and Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The service medical records show that in, in May 1986 the 
veteran was seen at the dispensary for complaints of severe 
back pain for one day.  He denied a history of injury but 
reported having lifted heavy objects on the previous day.  
Lumbosacral strain was assessed.  Subsequently, he received 
intermittent treatment for low back complaints.  November 
1987 X-rays showed mild narrowing at the L4-5 disc space. 

In September 1992, the veteran was seen at an emergency room 
for sudden severe back pain.  A physical examination of the 
veteran's lumbosacral spine demonstrated tenderness, positive 
scoliosis to the right probably secondary to spasm, no 
fracture, and no subluxation.  The veteran had onset of 
severe pain and spasm when attempting to move.  Acute 
paraspinal spasm in the lumbosacral area was assessed.  The 
veteran was admitted to the hospital for three days for 
treatment for acute low back pain.  X-rays taken of his 
lumbosacral spine showed mild degenerative changes of the 
thoracolumbar junction at the T12-L1 and L1-L2 levels.  The 
veteran was discharged with a good prognosis for a full 
recovery.  

From July to December 1995 the veteran received for his low 
back.  A physical examination in July 1995 demonstrated 50% 
active range of motion as well as moderate to severe muscle 
spasm throughout the lumbar spine.  Mechanical lower back 
pain was diagnosed. 

In September 1995, the veteran described a progressive 
worsening of his low back pain and radiation of pain to both 
of his hips.  The veteran was not responding well to therapy.  
Low back pain and a possible herniated nucleus pulposus were 
assessed.  The veteran was referred for an orthopedic 
consultation where x-rays taken of his lumbar spine showed an 
L3 endplate chip fracture with associated disc space 
narrowing as well as L4 and L5 irregular endplate.  
Mechanical low back pain after trauma with associated chronic 
neurofibrosis and inflammation was assessed.  

In November 1995, the veteran described no change in pain 
with prolonged sitting and walking.  He reported that 
activity seemed to help but that inactivity worsened his 
symptoms.  The veteran's pain appeared to be localized in his 
low back just to his left.  The veteran also noted occasional 
numbness in his left thigh to his knee.  Observation showed 
60% active range of motion in his low back with pain.  

In December 1995, the veteran reported having continued pain 
limited to his back with only occasional pain below his left 
knee.  A bone scan was within normal limits.  Persistent 
mid-lumbar pain was assessed.  

In February 1996, the veteran explained that, for the past 
eight years, he had experienced several episodes of back pain 
approximately every two years.  He also reported that his low 
back pain radiates to his inguinal area.  A bone scan was 
negative.  A physical examination of the veteran's back 
demonstrated good range of motion, including forward flexion 
to 80 degrees, positive straight leg raising, and pain to the 
left buttock.  Back pain of uncertain etiology was assessed.  

In May 1996, the veteran complained of persistent low back 
pain with recurrent pain below his left knee.  An examination 
showed a positive straight leg raising for the left knee.  
Magnetic resonance imaging (MRI) was recommended to rule out 
a herniated nucleus pulposus.  

MRI completed one week later in May 1996 showed a minimal 
broad-based disc bulge at the L3-4 level which was not 
causing significant spinal canal or neural foraminal 
narrowing as well as mild discogenic disease at the L4-5 
level which was not causing significant spinal canal or 
neural foraminal narrowing.  

The report of a follow-up treatment session completed two 
weeks later in May 1996 indicates that the MRI results were 
negative for a herniated nucleus pulposus and positive for 
degenerative disc disease at the L4-L5 level.  He was to 
continue his duties.  Follow-up treatment was recommended if 
the veteran was unable to continue his regular duties.  The 
remainder of the service medical records are negative for 
complaints of, treatment for, or findings of a low back 
disability.  

In March 1997 the RO granted service connection for 
mechanical low back pain syndrome and awarded a 10 percent 
evaluation to this disability, effective from February 1, 
1997. 

No post-service medical records have been obtained and 
associated with the veteran's claims folder.  A letter 
received from the veteran in September 1997 indicates that 
because of the nature of his back problems he was unable to 
travel any prolonged distance without the possibility of 
severe pain and complete inability of movement, and that the 
distance to Pensacola was too far for him to travel without 
risking his health and his family's only income.  He 
requested that his examination take place at either one of 
two military facilities.

In November 1998 the Board remanded this case to the RO for 
additional development which included a request for a current 
VA examination.  In view of the veteran's statements, the 
Board requested that the VA contact the veteran in order that 
appropriate arrangements be made for the VA examination, to 
include consideration of a fee basis evaluation if deemed 
appropriate.  Received in May 2000 was notification from the 
Biloxi VA Medical Center that the veteran refused to report 
for the VA examination in August 1999.

In July 2000 the case was again Remanded to the RO, for 
additional development, to include obtaining all pertinent 
post service treatment records and an examination for VA 
compensation purposes.  In a report of telephone contact, 
dated in September 2000, the veteran informed the RO that he 
was working full-time and was going to school.  Due to 
illness, he was unable to travel and, thus, could not report 
for a VA examination.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (20009).

The RO has assigned a 10 percent rating for the veteran's 
service-connected mechanical low back pain syndrome in 
conjunction with the criteria set forth in the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, as analogous to 
Diagnostic Code 5295.  This diagnostic code provides the 
rating criteria for impairment resulting from lumbosacral 
strain.  

According to this Diagnostic Code provision, a noncompensable 
evaluation is assigned when the lumbosacral strain manifests 
only slight subjective symptoms only.).  A 10 percent 
evaluation is warranted when the lumbosacral strain results 
in characteristic pain on motion.  A 20 percent evaluation is 
appropriate when the lumbosacral strain is accompanied by 
muscle spasm on extreme forward bending as well as loss of 
lateral spine motion, unilateral, in standing position.  The 
maximum 40 percent rating evaluation is warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 4.20, 
Diagnostic Codes 5299-5295.  

Additionally, Diagnostic Code 5292 provides for the 
evaluation of impairment resulting from limitation of motion 
of the lumbar spine.  According to this code, where the 
limitation of motion of the lumbar spine is slight, a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5292 
(2000).  When the limitation of motion of the lumbar spine is 
moderate, a 20 percent evaluation is warranted.  Id.  When 
the limitation of motion of the lumbar spine is found to be 
severe, a 40 percent evaluation is assigned.  Id.  

Diagnostic Code 5289 provides that ankylosis of the lumbar 
spine if unfavorable warrants a 50 percent evaluation and if 
favorable a 40 percent evaluation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

To summarize, the veteran's statements describing the 
symptoms associated with his low back disorder are considered 
competent evidence.  However, these statements must be viewed 
in conjunction with the objective medical evidence and the 
pertinent rating criteria.  

In this regard, the Board notes that the service medical 
records reflect periodic treatment for low back pain 
described in May 1996 as persistent.  A May 1996 MRI showed a 
minimal broad-based disc bulge at the L3-4 level and mild 
discogenic disease at the L4-5 level.  However, it was 
reported that these were not causing significant spinal canal 
or neural foraminal narrowing.  Additionally, a herniated 
disc was not found. 

The most recent range of motion testing in February 1996 
showed forward flexion to 80 degrees.  Also, there is no 
current evidence of muscle spasms.  Additionally, was last 
seen in May 1996, the assessment was that the veteran was 
able to perform his duties. 

After reviewing the available evidence of record, the Board 
finds the degree of disability resulting from the veteran's 
service-connected mechanical low back pain syndrome does not 
satisfy the criteria for a finding of moderate limitation of 
motion of the lumbar spine or the criteria for a 20 percent 
rating for lumbosacral strain.  

In addition, the Board finds that, again based on the 
available evidence. the 10 percent rating in effect for the 
veteran's mechanical low back pain syndrome adequately 
reflects the degree of functional impairment as set forth in 
DeLuca.  

Accordingly, it is the Board's judgment that a rating in 
excess of 10 percent for the veteran's service-connected 
mechanical low back pain is not warranted.  In reaching this 
determination, the Board has also determined that the 
10 percent evaluation represents the highest rating warranted 
during the appeal period.  Fenderson v. West 12 Vet. App. 119 
(1999).  


ORDER

The claim for a disability rating greater than 10 percent for 
the service-connected mechanical low back pain syndrome is 
denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

